PER CURIAM.
Chrysler Corporation petitions this court for writ of certiorari seeking review of an order denying Chrysler’s motion for a protective order, or, in the alternative, striking the request by Kathy Drury Pumphrey, plaintiff below, for the production of certain documents. By this motion, Chrysler sought to prevent discovery into its financial records after a ruling by the trial court reinstating Pumphrey’s punitive damages claim. We are guided in the instant case by the views of the court expressed in Martin-Johnson v. Savage, 509 So.2d 1097 (Fla.1987), finding certiorari inappropriate for review of orders relating to discovery on punitive damages claims. We also note in the case before us the lower court’s ruling, on Pumphrey’s motion for reinstatement of her punitive damages claim, that a review of the applicable evidence supported *1165a claim for punitive damages. See, § 768.-72, Fla.Stat. (1989).
Accordingly, the petition for writ of cer-tiorari is DENIED.
BOOTH, SMITH and JOANOS, JJ., concur.